THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS ("BLUE
SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.




SANGUINE CORPORATION

SENIOR CONVERTIBLE PROMISSORY NOTE




August 1, 2011




This Agreement (the "Agreement") is made and entered into as of August 1, 2011
(the "Effective Date"), by and between Sanguine Corporation a Nevada corporation
("Borrower"), with a business address of 110 Founders Mill Ct., Roswell, GA
30075 and Wharton Capital LLC, a Delaware limited liability company
("Creditor"), with a business address of 15021 Ventura Blvd. Suite 504, Sherman
Oaks, CA 91403. Borrower and Creditor will be referred to throughout the
Agreement as "Parties" collectively and "Party" singularly.

                                                                 

WHERAS, Creditor has loaned Borrower money on several prior occasions totaling
$166,200.00, which were memorialized in other notes (“Prior Notes”) attached
hereto and made a part hereof as Exhibit 1; and




WHEREAS, the parties feel it is in their mutual best interest to combine all
Prior Notes into one note under the terms and conditions of this Agreement; and




NOW THEREFORE, FOR VALUE RECIEVED, Borrower, under the terms of the following
Secured Convertible Promissory Note (the "Note") hereby unconditionally promises
to pay to the order of Creditor, along with all interest that has been accrued
and been outstanding, payable in the manner set forth below, on such funds to be
advanced by the Creditor to Borrower from time to time.




1.

Principal Amount. $166,200.00




2.

Total Interest Amount.  $24,930.00




3.

Total Interest and Principal to be Paid.  $191,130.00




4.

Term. Eighteen (18) months.




5.

Security. The total interest in principal amount of the Note is secured by
common stock of the Borrower at the lower price of either ten cents [($0.10)
(one million nine hundred eleven thousand and three hundred shares (1,911,300)]
or a price equal to that of the thirty day moving average of the bid and ask as
posted on Yahoo finance or other such reporting medium.




6.

Interest. Simple interest shall accrue on the outstanding principal amount
hereof from the date funds are advanced until payment in full is received by
Creditor, which interest shall be equal to ten percent (10%) per annum.
Notwithstanding anything herein to the contrary, in no event shall Borrower be
obligated to pay interest in excess of the legal limit of the State of Nevada.
In the event such interest is determined to have been paid, such excess shall be
deemed to have been paid on the principal balance outstanding on the Note.




7.

Dilution Protection. In the event that Borrower issues additional shares either
through the sale of equity or issuance of shares for services, Creditor will
have the option but not the obligation, to purchase additional shares at the
issuance price to protect their equity





--------------------------------------------------------------------------------

percentage of Borrower’s company. Creditor can exercise this option at any time
during the term of the Note and up to six (6) months after this Agreement has
expired.




8.

Repayment. A total of Six (6) Interest payments of $4,155.00 shall be due on a
quarterly basis on the last day of each of Borrower’s fiscal quarter with the
remainder of the principal amount and all accrued and unpaid Interest due and
payable on the fifteenth (15th) of the month, eighteen (18) months from the
effective date of the Note.




9.

Default. Borrower's failure to pay any of the amounts due whether principal,
interest or other amounts due, pursuant to the terms and conditions of the Note
shall constitute a Default. In the event of a Default, Borrower will have a
thirty (30) day Cure Period (“Cure Period”) to repair any Default or to show
proof to the contrary that they are in fact not in default of the Note. If
Borrower fails to remedy the default or if Borrower fails to show proof that
they are not in default within the Cure Period then, then Borrower, upon
receiving written notice from Creditor, will surrender any rights or claims to
the Security described in Section 5 above and will, within five (5) days,
instruct their transfer agent to issue and distribute the shares according to
the formula set forth in Section 5 to the Creditor.




10.

Voluntary Conversion. The unpaid balance of the Note, along with any accrued and
unpaid or unconverted interest payments may be converted at any time or from
time to time prior to the maturity date, at the sole option of the Creditor,
into shares of common stock of Borrower at a the lower of twenty cents ($0.20)
or a price equal to that of the thirty (30) day moving average of the bid and
the ask as posted on Yahoo finance or other such reporting medium (the
“Conversion Price”).




11.

Mechanics of Conversion.




(a)

In order to convert the Note into shares of common stock of Borrower, Creditor
shall deliver a conversion notice to Borrower whereby Creditor agrees to forfeit
its debt upon the issuance of the shares. If Creditor elects to convert part,
but not all, of the outstanding principal amount and accrued unpaid interest,
then together with a stock certificate evidencing the applicable number of
shares of common stock, Borrower shall also issue a replacement Note to Creditor
for the balance.




(b)

Borrower shall not be required to issue fractions of shares upon conversion. If
any fraction of a share would, but for this provision, be issuable upon any
conversion, in lieu of such fractional share, Holder shall, upon delivery of a
certificate representing the shares into which this Note shall be converted, be
paid in cash the dollar amount (rounded to the nearest whole cent) determined by
multiplying such fraction by the Conversion Price.




(c)

Borrower shall reserve and at all times have reserved out of its authorized but
unissued shares of common stock a sufficient number of shares to permit the
conversion of the unpaid amount (including principal and accrued interest) of
the Note. All shares of common stock that may be issued upon conversion of the
Note shall be validly issued, fully paid and non-assessable.




12.

Adjustments. The Conversion Price and number of Conversion Shares issuable upon
conversion of this Note are subject to adjustment:




(a)

If Borrower shall, cause a forward or reverse stock split then the Common Stock
and Conversion Price shall be adjusted to reflect the stock split. Such
adjustments shall be made successively whenever any such event occurs.








--------------------------------------------------------------------------------



(b)

If any capital reorganization, reclassification of the capital stock of the
Borrower occurs, however Borrower shall not affect any such consolidation,
merger, sale, transfer or other disposition without prior written notice to
Creditor.




13.

Change of Control of Borrower or Assets of Borrower. Borrower shall notify
Creditor in writing thirty (30) days preceding (A) a consolidation or merger of
Borrower; or (B) the sale, assignment, conveyance, transfer or other disposition
of all or substantially all of Borrower’s assets.




14.

Registration Rights. Creditor is entitled to the benefit of certain registration
rights with respect to the shares of common stock issuable upon conversion of
the Note.




15.

Attorney’s Fees. In the event of Litigation to enforce any provisions of the
Note and this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney’s fees.   




16.

Jurisdiction. The Note and this Agreement shall be governed by the laws of the
state of California. Each party hereby consents to the personal jurisdiction of
the state and federal courts sitting in Los Angeles, California which courts
shall be proper venue for any action hereunder.




EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THE NOTE OR THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT JMSHCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT EACH PARTY HERTO HAS BEEN INDUCED TO ENTER INTO
THE NOTE AND THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




17.

Dispute Resolution. All disputes, claim or controversies arising out of or in
connection with the Note and this Agreement, shall exclusively be submitted to
final and binding arbitration before a single arbitrator, in accordance with the
then current American Arbitration Association.




The decision of the arbitrator shall be in writing and set forth the findings
and conclusions upon which the decision is based.  The decision of the
arbitrator shall be final and binding and may be enforced under the terms of the
Federal Arbitration Act (9 U.S.C. Section 1 et. seq.).  Judgment upon the award
may be entered, confirmed and enforced in any federal or state court of
competent jurisdiction.




18.

Validity. If one or more provisions of the Note and this Agreement are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
the Note and this Agreement and the balance of the Note and this Agreement shall
be interpreted as if such provision(s) were so excluded and shall be enforceable
in accordance with its terms.




19.

Costs, Expenses. Each party hereto shall bear its own costs in connection with
the preparation, execution and delivery of the Note and this Agreement.




20.

Amendments and Waivers. Any term of the Note and this Agreement may be amended
and the observance of any term of the Note and this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the both Parties.  No delay or
omission to exercise any right, power, or remedy accruing to either Party upon
any breach, default or noncompliance of the other Party under





--------------------------------------------------------------------------------

the Note and this Agreement shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring.  All remedies, either under the Note and
this Agreement, by law, or otherwise afforded to either Party, shall be
cumulative and not alternative.




21.

Severability. If one or more provisions of the Note and this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from the Note and this Agreement and the balance of the Note and this Agreement
shall be interpreted as if such provision(s) were so excluded and shall be
enforceable in accordance with its terms.




22.

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  A telefaxed copy of this Agreement shall be deemed
an original.




23.

Further Assurances: From and after the date of the Note and this Agreement, upon
the request of the Parties, each Party shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and fully effectuate the intent and purposes
of the Note and this Agreement.




24.

Entire Agreement: This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the Convertible
Debt, and contains all of the covenants and agreements between the Parties with
respect to the convertible debt in any manner whatsoever. Each Party
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any Party, or anyone acting on behalf of
any Party, which are not embodied herein, and that no agreement, statement, or
promise not contained in this Agreement shall be valid or binding on either
Party, except that any other written agreement dated and signed concurrent with
or after this Agreement shall be valid as between the signing Parties thereto.







IN WHITNESS WHEREOF, the Parties have executed this Agreement on this 1st day of
August, 2011.







Borrower

Lender







/s/ Frank Marra                                                     /s/ Gary
Corderman                            .

Frank Marra

        Gary Corderman

President

        Managing Member

Sanguine Corporation

        Wharton Capital LLC, a

Nevada Corporation

         Delaware limited liability company  

         

                          

                                                                        





--------------------------------------------------------------------------------

Wharton Capital




Sanguine Corporation

Board of Directors

110 Founders Mill Ct.

Roswell, Georgia 30075




August 1st, 2011




RE: Note to Sanguine Corporation




Subsequent to the original “Loan Agreement and Promissory Note” dated as of
1/3/11 which encompassed all monies Wharton Capital loaned to the Sanguine Corp
up to 1/31/11 (Forty Five Thousand Seven Hundred Dollars ($45,700.00)), Wharton
Capital loaned an additional One Hundred Twenty Thousand Five Hundred Dollars
($120,500) for a total loan of One Hundred Sixty Six Thousand Two Hundred
Dollars ($166,200.00) a detailed accounting of which is provided below.




Date

 

Amount

 

Balance

 

 

 

 

 

07/07/2010

 

5,000.00

 

5,000.00

08/13/2010

 

5,000.00

 

10,000.00

08/16/2010

 

17,500.00

 

27,500.00

09/30/2010

 

-7,500.00

 

20,000.00

12/31/2010

 

700.00

 

20,700.00

01/03/2011

 

20,000.00

 

40,700.00

01/31/2011

 

5,000.00

 

45,700.00

03/24/2011

 

12,000.00

 

57,700.00

04/22/2011

 

15,000.00

 

72,700.00

05/02/2011

 

8,000.00

 

80,700.00

05/03/2011

 

2,000.00

 

82,700.00

05/24/2011

 

40,000.00

 

122,700.00

06/30/2011

 

8,500.00

 

131,200.00

07/07/2011

 

35,000.00

 

166,200.00

 

 

 

 

 

Total

 

166,200.00

 

166,200.00




Both parties hereto agree in principal to the loan amounts and dates above and
intend to use these amounts as a foundation of a definitive Loan Agreement which
will be hereafter negotiated and executed by the both parties.







Agreed to this 1st Day of August, 2011













/s/ Gary Corderman                           

/s/ Frank Marra       

Gary
Corderman                                                                                   
Frank Marra

Managing Member

           President

Wharton Capital

                      Sanguine Corporation







WHARTON CAPITAL. 15030 VENTURA BLVD STE. 19504 SHERMAN OAKS, CA 91403
WWW.WHARTON-CAPITAL.COM




 




 




 






